Citation Nr: 1233154	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy, evaluated as 40 percent disabling prior to May 22, 2002; and as 60 percent disabling, as of May 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that increased the rating for degenerative disc disease with lumbar strain from 20 to 40 percent disabling.

In a February 2004 rating determination, the RO reclassified the Veteran's low back condition as degenerative disc disease, L4-5, with radiculopathy, and assigned a 60 percent disability evaluation effective May 22, 2002.

The Veteran appeared at a videoconference hearing before a now retired Veterans Law Judge in July 2006.  A transcript of the hearing is of record.

In February 2008, the Board remanded this matter for further development.

In a May 2009 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, assigned a 100 percent total disability evaluation for the Veteran's right hip disorder, from May 26, 2005, until July 1, 2006, due to right hip replacement surgery, and assigned a 30 percent disability evaluation from July 1, 2006.  The AMC also assigned a 100 percent total disability evaluation for Veteran's left hip disorder from January 19, 2006, to March 1, 2007, due to left hip replacement surgery, and assigned a 30 percent disability evaluation from March 1, 2007.

The AMC also assigned a 100 percent rating for a left knee disability from October 18, 2007, to December 1, 2008, due to a total left knee arthroplasty, and a 30 percent disability evaluation from December 1, 2008.

In August 2009, the Board again remanded this matter for further development.  

In July 2010, the Board increased the ratings for osteoarthritis of the left knee prior to October 18, 2007, for osteoarthritis of the right hip, status post right total hip replacement beginning July 1, 2006, for ostroarthritis of the left hip, status post left total hip replacement beginning March 1, 2007, and denied entitlement to higher disability ratings for the left knee arthroplasty beginning December 1, 2008, for osteoarthritis of the right hip prior to May 26, 2005, and for osteoarthritis of the left hip prior to January 19, 2006.  The Board remanded the issue of entitlement to an increased rating for the low back disability.

In June 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the July 2006 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and informed him that a failure to respond within 30 days would result in a presumption that he did not want another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  

The Veteran did not respond to the March 2012 letter.  Therefore, it is presumed that he does not want another hearing.

The issue of entitlement to a disability rating in excess of 60 percent for degenerative disc disease at L4-5 with radiculopathy, beginning May 22, 2002 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period prior to September 23, 2002, the Veteran's service-connected lumbar spine disability was manifested by pain radiating into the lower extremities, findings of lumbar radiculopathy, decreased sensation in the dermatome associated with L5-S1, and muscle spasm with persistent symptoms appropriate to the site of the diseased disc.  

2.  Prior to September 23, 2002, the Veteran did not have ankylosis of the lumbar spine or residuals of a vertebral fracture.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain prior to May 22, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.21 (2011).

2.  The criteria for a disability rating in excess of 60 percent were not met for degenerative disc disease of the lumbar spine with lumbar strain during the appeal period prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.21 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in letters dated in June 2003, May 2008, and September 2009, which provided notice as to what evidence was required to substantiate his claim and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The letter informed the Veteran that, in order to establish entitlement to an increased disability rating, the evidence must show that his disability has worsened.  In addition, the letter provided him with examples of the types of evidence he could use to substantiate his claim.  These letters provided proper preadjudication notice under Pelegrini and met the notice requirements set out in Dingess. 

While this notice was provided to the Veteran after the initial rating decision denying his claim, any deficiency with the timing was resolved by the fact that his claim was readjudicated in an October 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the Veteran has substantiated his status as a Veteran.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all of the pertinent medical records and provided the Veteran with an opportunity to present his contentions before a Veterans Law Judge at his hearing in July 2006. 

The Board remanded this case in February 2008, in order to provide the Veteran with proper notice and to obtain additional medical records.  The RO subsequently provided the appropriate notice and obtained additional medical records.  The case was additionally remanded in August 2009 and July 2010; however, these remands involved development related to the current rating period for the Veteran's lumbar spine disability, which is being remanded by this decision.  As such, with regard to the claim being decided herein, the RO has substantially complied with the instructions contained in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's hearing, the issues were identified and the Veteran was asked about medical treatment and opinions, in an order to determine whether there was additional evidence that could substantiate the claims. There was also discussion of the evidence needed to substantiate those claims.  The Board repeatedly remanded the claim in order to obtain additional evidence that could substantiate the claim.  Hence, the Bryant duties were met.

Accordingly, VA has complied with the VCAA's notification and assistance requirements. The claim is thus ready to be considered on the merits.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating back disabilities were amended twice during the appeal period, effective September 23, 2002, and September 26, 2003; however, a new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the new criteria did not come into effect until September 2002, after the rating period on appeal, only the criteria in effect prior to September 2002 can be applied. 

Prior to September 23, 2002, IVDS was rated as follows: a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 provided criteria for rating lumbosacral strain, with a maximum rating of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Background

A March 1996 rating decision effectively granted service connection for the low back disability.  It provided a noncompensable rating from November 21, 1968 to September 28, 1995, and a 20 percent rating beginning on September 29, 1995.  The rating was continued in a November 1996 rating decision and the Veteran was informed of the grant of service connection in December 1996.  The rating was again confirmed in February and June 1997.

The Veteran did not submit a notice of disagreement or new and material evidence within one year of the May 2000 rating decision that granted an increased rating for the back disability; but new and material evidence was received in the form of VA outpatient treatment records and the report of a magnetic resonance imaging study (MRI).  38 C.F.R. § 3.156(b) (2011)

A May 1999 VA spine examination report shows that the Veteran reported intermittent pain in his back, radiating into this lower extremities.  He had bowel and bladder incontinence and erectile dysfunction. X-rays revealed degenerative disc disease in L4-5 and L5-S1.  Upon examination, the Veteran had loss of the lumbar lordotic curve, and tenderness and spasm in the region of the paravertebral muscles.  Neurologically, the Veteran had decreased sensation to pinprick and light touch in the left leg in the region of the L5-S1 dermatome.  The examiner noted that the Achilles and prepatellar tendon reflexes were 1+ bilaterally.  The examiner diagnosed degenerative disc disease of L4-L5 and L5-S1, with radiculopathy in the left L5-S1 dermatome area.

A March 2000 VA medical record shows that the Veteran reported chronic low back pain with occasional numbness over both legs for long times.  On examination, the Veteran had diffuse tenderness of the lumbosacral spine, with limited mobility.  The examiner assessed lumbar spondylosis with chronic low back pain.  VA medical records showing treatment through November 2001 reveal ongoing reports of chronic back pain, sometimes severe, with radiation into his legs.

A November 2000 VA medical records reflected that the Veteran reported low back pain and underwent an magnetic resonance imaging study (MRI), which revealed a large herniated disc lesion at the L4-L5 level on the right, which coincided with his pain in the right lower back region.  

A January 2001 private medical report shows that the Veteran complained of back pain radiating into his legs, which had worsened over the prior two to three years.  The pain was constant and did not go away with standing, sitting or lying down.  The Veteran's genitourinary examination was within normal limits, his straight leg raising test was positive on both sides at 45 degrees, his muscle power and deep tendon reflexes were equal and normal on both sides, and sensations were normal.  The private physician noted that he had an MRI in October 2000 that revealed a large herniated disc on the right side on the midline at L4-L5 and moderate sized herniated disc midline and right side at L5-S1.

A March 2001 VA joint examination yielded a diagnosis of degenerative disc disease of the lumbar spine and lumbar radiculopathy.  The Veteran was found to be severely limited in forward bending, backward extension and lateral movements of the back.

A June 2001 private medical record shows that the Veteran reported chronic lower back pain mainly around the distribution of L5-S1 and L4-L5.  He underwent electromyography testing (EMG) later in June 2001.  The EMG confirmed radiculopathy.  The Veteran was scheduled for an epidural, which was administered in early July 2001.  The diagnosis was chronic back pain with lumbosacral radiculopathy on the right side.  

During this period, the 40 percent rating was provided under Diagnostic Codes 5293, as in effect prior to September 23, 2002 and 5295, as in effect prior to September 26, 2003.  

This evidence of record, the Veteran's service-connected lumbar spine disability met the criteria for a 60 percent disability rating under Diagnostic Code 5293 during the appeal period prior to May 22, 2002.  During this period, the Veteran's lumbar spine disability was manifested by persistent pain in his back that radiated into his lower extremities.  He had ongoing neurological symptoms such as muscle spasm, radiating pain, and decreased sensation in his left leg in the region on the L5-S1 dermatome.  Several examiners diagnosed radiculopathy, which was confirmed on diagnostic testing.  The June 2001 EMG confirmed the diagnosis.  

As the evidence reflects persistent neurological symptoms associated with service-connected degenerative disc disease at L5-S1, his service-connected lumbar spine disability met the criteria for a 60 percent disability rating during the appeal period prior to May 22, 2002 under Diagnostic Code 5293.  

He did not meet the criteria for a rating in excess of 60 percent prior to September 23 2002.

The only Diagnostic Codes in effect prior to September 23, 2002 that provided a rating in excess of 60 percent pertained to residuals of a vertebral fracture and ankylosis of the spine.  The evidence does not reflect that the Veteran has had a fracture of a vertebra, and there is no evidence of ankylosis in the Veteran's lumbar spine.  While severely limited, the Veteran retained the ability to move his spine.  As such, a rating under these Diagnostic Codes is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2011).

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's service-connected lumbar spine disability are contemplated by the rating criteria set out in Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran filed a claim for TDIU in November 2002, which was granted as of the date of his claim.  On his claim form, the Veteran indicated that he had last worked full time in May 2002, and had become too disabled to work in November 2002.  There was been no allegation or evidence of unemployability during the rating period prior to May 22, 2002, or that his employment during this time was less than gainful.  Accordingly, the question of entitlement to TDIU has not been raised for the rating period prior to May 22, 2002 and has been granted for the period since that date.


ORDER

A disability rating of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain is granted for the appeal period prior to May 22, 2002.

A rating in excess of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain for the period prior to September 23, 2002 is denied.


REMAND

For the period after September 23, 2002, the Veteran's disability is ratable under the old criteria discussed above, or under the new criteria, which provide for separate ratings for neurologic and orthopedic manifestations of the back disability.  38 C.F.R. § 4.71a, General Formula for Rating Disabilities and Injuries of the Spine (2011).

In order to determine which criteria would result in the highest rating, it is necessary to identify all of the neurologic manifestations of the back disability.

The Board remanded the Veteran's claim in July 2010 in order to obtain an opinion with regard to the associated neurological impairment.  It was noted that while the Veteran was diagnosed as having bilateral sciatica at the time of a November 2009 VA examination, as well as previously, there were no objective medical findings made with regard to neurological impairment.  

The Veteran was provided with a VA examination in November 2010. The examiner opined that the Veteran had urinary incontinence, and urgency, nocturia, erectile dysfunction, numbness, paresthesias, and unsteadiness.  The examiner noted that these were not related to the Veteran's claimed disability.  The examiner explained that the Veteran had non insulin dependent diabetes mellitus, and that the diabetes "could account for his paresthesias, erectile dysfunction, and numbness."  It is not clear whether the examiner found it more likely than not that the disabilities were related to diabetes; or if so, why it was more likely.  The Veteran was found to have bowel and bladder impairments at his July 2003 VA examination, which was indicated to be related to the back disability.

Where an examination report does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination to assess the current neurological manifestations of his low back disability.  

The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.

The examiner should provide an opinion as to:

(1) any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, and express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete, 

(2) whether the Veteran has any bowel or bladder dysfunction or erectile dysfunction related to the back disability and the current severity of each, and 

(3) whether any neurological abnormalities found on examination are related to the Veteran's lumbar spine disability.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


